Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/21 has been entered.

Response to Arguments
Applicant's arguments filed 10/12/2020 with respect to the 35 USC 103 rejections of claim 1 have been fully considered but they are not persuasive.
With respect to the summary of the present application, it is agreed upon that everything here is provided within the specification of the pending application. However, while the claims are read in view of the specification, the claims themselves are also subject to the broadest reasonable interpretation of the limitations that are presented within the claims.  The wording of the claims themselves would be used when forming a rejection or when determining if the application is allowable over prior art.
With respect to applicant’s arguments filed on 04/20/2021, it was argued that the lower body exoskeleton of Vitiello would not be configurable to be fully supportive of the user. It was also later argued that Dillingham would also not teach this part of the independent claims. As such, applicant has amended the claims to recite that the lower body exoskeleton would be 
 With respect to the carrier claimed carrier, the applicant asserts that Vitiello in view of Dillingham do not teach a carrier that is selectively positionable with respect to the lower body exoskeleton. The argument states that, as Vitiello has a combination of a prosthesis and an orthosis, Vitiello would not provide the claimed adjustability as there is no suggestion that the Vitiello device would ever be provided to different users. Examiner Disagrees.  While it is shown in figures 3A and 3B that there is a prosthesis part, it is unclear how Dillingham, which would teach an adjustable interface for a residual limb receiving member would not be applicable to the limb receiving member part 20 of Vitiello. This adjustment means which adjusts the connector tube 80 of Dillingham can be used to adjust parts 200 of figure 3A of Vitiello which is depicted as being a pole like member. With respect to the argument on the 2nd page of the remarks dated 04/20/2021 (which is labeled as page 7), it was stated that the device of Vitiello would be ‘customized for the given user.’ It is unclear where this is stated in the specification of Vitiello, but it is then argued that it would be obvious to one of ordinary skill in the art at the time of filing to allow for an adjustment of the device as this will allow for the device of Vitiello to be used for a plurality of users as well as be used to adjust to a user over time if any changes were to occur to the geometry of the residual limb of the user of Vitiello.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vitiello (US PGPub No.: 2015/0190248) in view of Dillingham (US PGPub No.: 2012/0259432).
Regarding claim 1, Vitiello will disclose a mobility aid for use by a user having a lower body amputation site (disclosed in the abstract), configurable to be fully supportive of the user the mobility aid including: a lower body exoskeleton (disclosed in [0027], where a motorized aid device to be worn on a limb is disclosed) including: a pelvic support structure (figure 3B part 320, [0072] discloses a pelvis module 32 with a frame 320); a first leg (figure 3A part 2) and a second leg (figure 3A part 53), each of the first and second legs movably coupled to the pelvic support structure (paragraph [0027] discloses that the limbs of the device are actuated), wherein at least the first and second legs are selectively actuable to move the lower body exoskeleton relative to a surface on which the mobility aid is positioned (actuation detailed in 
However, it is not apparent that the carrier in Vitiello is selectively positionable. Instead, Dillingham does teach a lower leg prosthesis system with a tethering bold 64 in paragraph [0043] to secure to a connector tube 80 (also detailed in [0035]). This would allow a height adjustment of the prosthesis, also disclosed in [0035].  This leg portion can be used in place of part 2 in figure 3A of Vitiello, with the tube adjustment means being used to adjust part 200 of Vitiello. 
It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is adjustable.  These are inherently beneficial as this would allow for a plurality of users to use the same device design. As such, one with skill in the art would find it obvious to incorporate the adjustable socket system found In Dillingham into the prosthetic and/or lower leg portion of Vitiello. 
With respect to the system being configurable to be fully supportive of the user, the device of Vitiello is only depicted as supporting one limb completely in figures 3A and 3B. However, one with ordinary skill in the art would find it obvious at the time of filing to modify the device of Vitiello to support both legs of a user with part 20 in figure 3A.  This would be beneficial as this modification would allow the device of Vitiello to be used by people with two residual limbs to use the walking assist exoskeleton of Vitiello.
Regarding claim 2, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1. However, Vitiello does not teach an instance wherein the carrier is a first carrier and the lower body exoskeleton includes a second carrier selectively positionable with respect to the lower body exoskeleton, wherein said second carrier is arranged to support the user at or about a second amputation site. Dillingham does disclose a prosthesis system that can be replace one or both lower leg portions within Vitiello.  This would be obvious to one with skill in the art as this would allow people with two amputated legs to use the device as there would be two adjustable, stump receiving portions. Said carrier would be part 20 in figure 2, as this part is what interfaces with the limb of a user.
It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is adjustable.  These are beneficial as this would allow for a plurality of users to use the same device design. As such, one with skill in the 
Regarding claim 3, Vitiello in view of Dillingham would teach a mobility aid as claimed in claim 1 wherein Vitiello discloses the first and second legs are pivotally coupled to the pelvic support structure at respective first and second hip joints (both legs are coupled to the hips at the ends of the hip in figure 3A, close to points 556 and 555. The legs are pivotable as the device is used for walking, as disclosed in the abstract), each of the first and second hip joints defining respective first and second hip axes about which the legs have a rotational degree of freedom (as the device is a walking device, there is a rotational degree of freedom at the hip joints about their axis), one or more of carrier and the harness system, in combination, cooperate to position the user, when in use, such that at least one of the user's hips is located at or proximate to at least one of said first and second hip axes (as the hip axis are about parts 555 and 556, which are hip actuators proximate to the hip, detailed in [0072], said hip axis would also be proximate to the hip).
Regarding claim 4, Vitiello in view of Dillingham would teach the mobility aid as claimed in any one of claims 1 to 3. From here, Dillingham would teach an instance wherein the, carrier is be releasably mounted to one of the first and second legs such that the carrier is selectively positionable with respect to the leg to which it is mounted (the socket portion of Dillingham, which is the housing 10 with liner 20, as per [0029], is releasably mounted to Dillingham’s leg segment 80 and 83 via tightening bolt 64 disclosed in [0043], that connects the pipe 80 to the socket and can be used to adjust the length of the prosthetic leg portion). It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason 
Regarding claim 5, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein Dillingham would teach an instance wherein the carrier is selectively positionable in a vertical direction in the sagittal plane (as per [0043], the connector rod of the prosthetic leg is adjustably secured to the prosthetic socket.  Additionally, there is height adjustment details detailed in [0050]). It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is adjustable.  These are beneficial as this would allow for a plurality of users to use the same device design. As such, one with skill in the art would find it obvious to incorporate the adjustable socket system found In Dillingham into the prosthetic and/or lower leg portion of Vitiello. 
Regarding claim 6, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein Dillingham would teach the carrier is selectively positionable in a horizontal 
Regarding claim 7, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein Dillingham would teach the carrier is pivotable about a pivot axis substantially normal to the sagittal plane (implied in the abstract as the angle of the prosthetic limb shell, or carrier, is adjustable, which implies a pivoting of said carrier. A pivoting of an adjustment mechanism is detailed in [0052]). It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb 
Regarding claim 8, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein Vitiello each of the first and second legs include respective upper and lower leg structures (the upper leg would be the part between the hip and the limb stump receiving means, the lower leg being the prosthesis). From here, Dillingham would teach an instance, wherein the upper or lower leg structure to which a carrier (figure 2 part 20) is mounted includes a first guide (figure 3a part 41) adapted to receive and retain a first carriage (figure 2, the leftmost part of  part 22 would rest upon part 41) portion of the carrier (part 22 is a carriage for part 20 as part 20 resides within part 22, as shown in figure 1) such that the carrier can be selectively positioned along the first guide (as the first carrier is adjustable via straps 30b, detailed in [0030], the position of the first carrier is selectively positionable with respect to the first guide).  It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is adjustable.  These are beneficial as this would allow for a plurality of users to use the same device design. As such, one with skill in the art would find it obvious to incorporate the 
Regarding claim 9, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 8 wherein Dillingham would teach that the carrier further includes a second carriage portion, said second carriage portion being mounted to the first carriage portion and being laterally translatable on the first carriage portion (as shown in figure 2, there is a left and right portion of part 22.  The rightmost part of part 22 would be considered a second carriage that would be laterally moveable via closure components 30b).  It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is adjustable.  These are beneficial as this would allow for a plurality of users to use the same device design. As such, one with obvious skill in the art would find it obvious to incorporate the adjustable socket system found In Dillingham into the prosthetic and/or lower leg portion of Vitiello. 
Regarding claim 10, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 9 which Dillingham further includes a third carriage portion mounted to the second carriage portion being pivotably movable with respect to the second carriage portion (lower plate 42 would be mounted to the second and first carriage portions via part 50, as detailed in [0043].  As this part would be attached to knee part 82 via part 80, part 42 is pivotable). It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic 
Regarding claim 11, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein Dillingham would teach the carrier includes a coupling to couple the carrier with a prosthetic (a coupling of the carrier part 22 to the carriage part 22 is detailed in [0036]). It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, teaches a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is adjustable.  These are beneficial as this would allow for a plurality of users to use the same device design. As such, one with obvious skill in the art would find it obvious to incorporate the adjustable socket system found In Dillingham into the prosthetic and/or lower leg portion of Vitiello.
Regarding claim 13, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1, wherein Vitiello would teach that each leg includes an upper and lower leg structure 
It would be obvious to one of ordinary skill in the art at the time of filing to use the prosthesis of Dillingham to replace one or both lower leg portions within Vitiello.  This would be obvious to one with skill in the art as this would allow people with two amputated legs to use the device as there would be two adjustable, stump receiving portions. Said carrier would be part 20 in figure 2, as this part is what interfaces with the limb of a user.
Regarding claim 14, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein Dillingham would teach a carrier is releasably mounted to the pelvic support structure (the carrier part 20 is disclosed as fitting within part 22.  This implies that the carrier part can be placed in and taken out of part 22), such that said carrier is selectively positionable with respect to the pelvic support structure in a vertical direction in the sagittal plane (as the leg portion of the prosthesis, part 80, has an adjustable height, the carrier part 20 which rests above the leg and is connected to it via part 22 and 40, the adjustment of the leg height would adjust the carrier vertically with respect to the hip), said carrier including a platform that defines a seating surface configured to support an amputation site of the user (the bottommost part of part 20 would act as a seat in that the amputation stump of a user’s leg would rest here).
Regarding claim 15, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 1 wherein harness system of the lower body exoskeleton includes any one or more of: braces, tethers, strapping, a harness, or webbing to hold the user's hips to the pelvic support structure (part 325 in figure 3A, a shell system fastened together by belts 326, would secure the device to a person. Belts and straps are functional equivalents); adjustable straps or webbing that extend the torso and/or at least one limb or a remaining part of at least one limb of the user; and an orthotics system configured to interface with and secure, if present, at least one foot of the user to the lower body exoskeleton (disclosed in [0047], with a limb orthotic module 31 at a user’s foot).
Regarding 16, Vitiello discloses a user support arrangement for a lower body exoskeleton (shown in figures 1-3, the device is worn on the lower part of a patient body). However, Vitiello does not disclose the user support arrangement comprising: a guide configured to be affixed to a leg of a lower body exoskeleton; a carrier releasably mounted to the guide and positionable with respect to the guide and lower body exoskeleton, said carrier being arranged in use to support a user of the lower body exoskeleton at or about an amputation site.  Instead, Dillingham does disclose a guide (figure 2 part 22) affixed to a leg of a lower body exoskeleton (the leftmost part of part 322 would attach to part 41 of figure 3A), with a carrier (part 20 in figure 2) that is positionable with respect to the guide and lower body exoskeleton (as per [0038]), with said carrier supporting a lower body of the user at an amputation site (part 20 is a liner used to fit a residual limb, as per [0037]).
It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent 
With respect to the system being configurable to be fully supportive of the user, the device of Vitiello is only depicted as supporting one limb completely in figures 3A and 3B. However, one with ordinary skill in the art would find it obvious at the time of filing to modify the device of Vitiello to support both legs of a user with part 20 in figure 3A.  This would be beneficial as this modification would allow the device of Vitiello to be used by people with two residual limbs to use the walking assist exoskeleton of Vitiello.
Regarding claim 17, Vitiello in view of Dillingham would teach the user support arrangement as claimed in claim 16 wherein the carrier comprises a first carriage (figure 2, the leftmost part of  part 22 would rest upon part 41)  first carriage portion slidably received by the guide and is releasably securable to the guide (the guide portion would slide into the first carriage portion) at a desired position along the guide such that the carrier can be selectively positioned along the guide as the first carrier is adjustable via straps 30b, detailed in [0030], the position of the first carrier is selectively positionable with respect to the first guide).
Regarding 18, Vitiello in view of Dillingham would teach the user support arrangement as claimed in claim 17 wherein Dillingham would teach the carrier includes a second carriage portion (as shown in figure 2, there is a left and right portion of part 22) and a third carriage portion (lower plate 42 would be mounted to the second and first carriage portions via part 50, as detailed in [0043]), the second carriage portion being laterally translatable on the first 
Regarding 19, Vitiello in view of Dillingham would teach the user support arrangement as claimed in claim 16 wherein Dillingham would teach the carrier comprises a coupling to couple the carrier with a prosthetic (a coupling of the carrier part 22 to the carriage part 22 is detailed in [0036]). It would be obvious to one of ordinary skill in the art at the time of filing to replace the prosthetic leg portion, as well as the lower leg portion around part 551 of figure 3A, of Vitiello with the prosthetic leg of Dillingham as the device in Dillingham is an adjustable prosthetic leg.  While it stands to reason that the prosthetic leg in Vitiello is selectively adjustable to an extent to allow for the device to fit on multiple users, this is not explicitly disclosed. Dillingham, in the abstract, discloses a custom liner for a residual limb that is adjustable horizontally, as well as in a vertical orientation as the circumference of the socket is . 
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vitiello (US PGPub No.: 2015/0190248) and Dillingham (US PGPub No.: 2012/0259432) in view of Green (US PGPub No.: 2014/0195009).
Regarding claim 12, Vitiello in view of Dillingham would teach the mobility aid as claimed in claim 11. However, they do not disclose an instance wherein the coupling is a part of a Ferrier coupler. Instead, Green does disclose the use of a Ferrier coupler for a prosthetic device in paragraph [0027].  This would be used to couple part 20 of Dillingham to part 22.
It would be obvious to one of ordinary skill in the art at the time of filing to incorporate the Ferrier coupler of Green into the combination of Dillingham and Vitiello as this would allow for a mechanical means to couple part 20, which would hold the amputated limb, to part 22, which would connect to the actual prosthetic device.  As per [0038] of Dillingham, it appears as if the attachment of part 20 to part 22 is a slideable one in which friction would keep said parts held together.  While the slideable attachment would be beneficial as it leads to an adjustment, it would be beneficial by one with skill in the art to then allow for a locking means here to then secure the patient’s limb to the device during a walking operation. Incorporating the Ferrier locking mechanism between parts 20 and 22 would allow for the limb to be secured.  As such, it would be obvious to one of ordinary skill in the art at the time of filing to incorporate a Ferrier coupler like the one found in Green into the combination of Dillingham and Vitiello. 
Regarding claim 20, Vitiello in view of Dillingham would teach the user support arrangement as claimed in claim 19. However, they do not disclose an instance wherein the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steele (US Pub No.: 2014/0277581) disclosed a prosthetic device with a means to hold a prosthetic limb (shown in figure 1) with a hydraulic actuator disclosed in the abstract. Goldfarb (US Pub No.: 2012/0004736) teaches a residual limb holder at 524 in figure 5 with mention of an exoskeleton control in [0031]. Simon (US Pub No.: 2015/0127119) discloses an automated prosthesis (in figure 2) with a socket shown in figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774